DETAILED ACTION
	Claims 1-25 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/21, 4/5/21, and 4/20/21 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 4/5/21, with respect to the 35 U.S.C. §101 rejection of claims 17-22 in view of the amendment to claim 17, have been fully considered and are persuasive.  The 35 U.S.C. §101 rejection of claims 17-22 has been withdrawn. 
Applicant's arguments filed 4/5//21 have been fully considered but they are not persuasive with respect to the Double Patenting rejection and the 35 U.S.C. §103(a) rejection as the only argument was directed to the newly added subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 2, 5, 6, 10, 11, 17, 18, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 15, 21 and 22 of copending Application No. 16/439582 now U.S. Patent 10,997,111.  While the claims are not identical the copending claims either fully contain or are obvious variations of the copending claims. As such given the claims of the copending application, a person having ordinary skill in the art at the time of filing of the present application would have been fully able to make and/or use the subject matter of the claims in the present application. See Table below.

16/575,739 present application
16/439582 now U.S. Patent 10,997,111
1. A device, comprising: 
a processor; and 
a protocol stack to: 
receive information from the processor; generate one or more transaction layer packets based on the information; 

generate one or more flits comprising the transaction layer packets, individual of the flits protected by a flit-level cyclic redundancy check (CRC) scheme and 
an interleaved
 flit-level forward error correction (FEC) scheme; and 








transmit the one or more flits across one or more lanes of a link to a receiving device.
A device, comprising: 
a processor; and 
a protocol stack to: 
receive information from the processor; generate a plurality of transaction layer packets (TLPs) based on the information; 

generate a plurality of flits comprising the TLPs, 
individual of the flits protected by a 

(See claim 4)
flit-level cyclic redundancy check (CRC) scheme, 


wherein the flit-level CRC scheme comprises CRC bits distributed across eight symbols of each of the plurality of flits, each symbol of the eight symbols to be assigned a corresponding lane of a multilane link; and 
transmit the plurality of flits across one or more lanes of the multilane link to a receiving device… 


2. The device of claim 1, wherein individual of the flits comprises one or more flit-level CRC codes, the protocol stack to further transmit the one or more flit-level CRC codes across the one or more lanes.
3. The device of claim 2, wherein individual of the flits is further protected by a forward error correction (FEC) scheme applied on a per-lane basis.
5. The device of claim 1, wherein the device is a PCIe root complex.
6. The device of claim 1, wherein the device is a PCIe root complex.
6. The device of claim 1, wherein the device is a graphics card.
7. The device of claim 1, wherein the device is a graphics card.
10. A method, comprising: receiving information from the processor; generating one or more transaction layer packets based on the information; generating one or more flits comprising 

an interleaved
flit-level forward error correction (FEC) scheme; and 

transmitting the one or more flits across one or more lanes of a link to a receiving device.

(see claim 11 - 13)

transmitting the plurality of flits across one or more lanes of a link to a receiving device, wherein the plurality of flits conform to the same flit definition and a number of TLPs in a first flit of the plurality of flits is different from a number of TLPs in a second flit of the plurality of flits; wherein transmitting the plurality of flits across one or more lanes of the link comprises transmitting a CRC symbol in each of eight consecutive lanes of the linki wherein each flit of the plurality of flits comprises a plurality of TLP symbols representing one or more TLPs; the CRC bits encoded in the flit to follow the TLP symbols.

11. The method of claim 10, wherein individual of the flits comprises one or more flit-level CRC codes, the protocol stack to further transmit the one or more flit-level CRC codes across the one or more lanes.


receiving information from the processor; 
generating one or more transaction layer packets based on the information;

generating one or more flits comprising the transaction layer packets, individual of the flits protected by 
an interleaved 
flit-level cyclic redundancy check (CRC) scheme



and a flit-level forward error correction (FEC) scheme; and 

transmitting the one or more flits across one or more lanes of a link to a receiving device.
16. One or more non-transitory computer-readable storage media storing computer-executable instructions for causing a device to perform a method, the method comprising: 
receiving information from a processor; 
generating a plurality of transaction layer packets (TLPs) based on the information; 

generating a plurality of flits comprising the TLPs, individual of the flits protected by a flit-level cyclic redundancy check (CRC) scheme; encoding each flit of the plurality of flits with CRC bits encoded across eight symbols of the flit, each symbol of the eight symbols to occupy a lane of a multilane link; and 

(see claims 17 -19 FEC- clm 18, interleaved clim 19)


transmitting the plurality of flits across one or more lanes of the multilane link to a receiving device, wherein the plurality of flits conform to the same flit definition and a number of TLPs in a first flit of the 

17. The one or more non-transitory computer-readable storage media of claim 16, wherein individual of the flits comprises one or more flit-level CRC codes, the protocol stack to further transmit flit-level CRC codes across the lanes.
18. The one or more non-transitory computer-readable storage media of claim 17, further comprising protecting individual of the flits with a forward error correction (FEC) scheme applied on a per-lane basis.
23. A device, comprising: 
a processor; 
a protocol stack to receive information from the processor; and 

a generating means to generate one or more flits comprising one or more transaction layer packets, 
each flit protected by a flit-level cyclic redundancy check (CRC) scheme; 







wherein the protocol stack is further to transmit the flits across one or more lanes across a link to a receiving device.

a processor; 
a protocol stack to receive information from the processor; and 

a generating means to generate a plurality of flits comprising one or more transaction layer packets (TLPs), individual of the flits protected by a flit-level cyclic redundancy check (CRC) scheme, 

the flit-level CRC scheme comprising CRC bits encoded into eight consecutive symbols of each flit, each symbol of the eight consecutive symbols to occupy consecutive lanes of a link; 
wherein the protocol stack is further to transmit the plurality of flits across one or more lanes across the link to a receiving device, 

wherein the plurality of flits conform to the same flit definition and a number of TLPs in a first flit of the plurality of flits is different from a number of TLPs in a second flit of the plurality of flitsi wherein each flit of the plurality of flits comprises a plurality of TLP symbols representing one or more TLPs; the CRC bits encoded in the flit to follow the TLP symbols.

22. The device of claim 21, wherein individual of the flits comprises one or more flit-level CRC codes, the protocol stack to further transmit the flit-level CRC codes across the lanes. (use of parity instead of CRC would be obvious)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 10-12, 17-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Willey et al. US Pub. No. 2014/0115420 in view of Weiny et al. US Pub. 2018/0083855.

As per claims 1 and 23, Willey et al. substantially teaches the claimed device comprising: a processor (Fig 1 element 105); and a protocol stack (Fig 2 layered protocol stack) to: receive information from the processor (Fig 2 shows to/from processing core); generate one or more transaction layer packets based on the information (Paragraph [0027]); generate one or more flits comprising the transaction layer packets (Abstract), individual of the flits protected by a flit-level cyclic redundancy check (CRC) scheme (Paragraph [0052])  and an interleaved (Paragraph [0082]) flit-level forward error correction (FEC) scheme; and transmit the one or more flits across one or more lanes of a link to a receiving device (Abstract). 
Although Willey et al teaches interleaving at the flit level, not explicitly disclosed is ‘and a flit-level forward error correction (FEC) scheme’. However in an analogous art Weiney et al. teach the use of FEC and CRC in packet data (Paragraph [0045]) therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used both FEC and CRC in order to insure receipt of correct data that has been transmitted as discussed in Weiny et al. (paragraphs [0002-0003]). The examiner would also like to point out that the use of interleaving for burst error protection has been used in the art for years and there are at least 15 references cited by applicant in the present application where interleaving is used with flit level data.

As per claim 10, Willey et al substantially teach the claimed method, comprising: receiving information from the processor (Fig 2 shows to/from processing core); 
Although Willey et al teaches interleaving at the flit level, not explicitly disclosed is ‘and a flit-level forward error correction (FEC) scheme’. However in an analogous art Weiney et al. teach the use of FEC and CRC in packet data (Paragraph [0045]) therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used both FEC and CRC in order to insure receipt of correct data that has been transmitted as discussed in Weiny et al. (paragraphs [0002-0003]).

As per claim 17, Willey et al substantially teach the claimed media storing computer-executable instructions for causing a device to perform a method, the method comprising: receiving information from the processor (Fig 2 shows to/from processing core); generating one or more transaction layer packets based on the information  (Paragraph [0027]); generating one or more flits comprising the transaction layer packets, individual of the flits protected by an interleaved (Paragraph [0082]) flit-level cyclic redundancy check (CRC) scheme and a flit-level forward error correction (FEC) scheme; and transmitting the one or more flits across one or more lanes of a link to a receiving device (Abstract).


As per claims 2, 11, and 18 Willey et al as combined with Weiney et al. above teach the device and method of the independent claims rejected above and also teach individual of the flits comprise one or more flit-level FEC codes to implement the flit-level FEC scheme, the protocol stack to further transmit the one or more flit-level FEC codes across at least one of the one or more lanes (Willey et al. Abstract, and paragraph [0041], as it has been established above that FEC can be used with CRC in packet/flit data then the lanes for transmitting can be used to transmit the encoded flits).
As per claims 3, 12, and 19 the examiner would like to point out that it would be obvious to a person having ordinary skill in the art to store flits that are not null in a replay buffer because buffers are merely memory which is designed for storage and there would be no point in storing null flits for replay since they are null.
As per claim 5, Willey et al. teach an embodiment where the device is a PCIe root complex (Paragraph [0022]).
As per claim 6, Willey et al. teach an embodiment where the device is a graphics card (Paragraph [0025]).

Claims 7, 14, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Willey et al. US Pub. No. 2014/0115420 and Weiny et al. US Pub. 2018/0083855 further in view of Abu-Surra et al. US Pub No. 2011/0219279.

As per claims 7, 14, 21, and 25 Willey et al and Weiny et al. as combined above teach the elements of the independent claims and further teach the generation and transmission of flits (Willey et al. Abstract) but fail to teach the specifics of the parity flits. However in an analogous art, Abu-Surra et al. (Abstract) teach the generation and use of parity packets which are used to reduce the likelihood of errors in transmitted data. Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used parity to increase the correctness of transmitted data in flits as well as in packets, along with the CRC and FEC flits of Willey et al. and Weiny et al. This would have been obvious as suggested by Abu-Surra et al. in order to use transmission systems which do not implement repeat (ARQ) schemes (paragraph [0005-0006])

Claims 9, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Willey et al. US Pub. No. 2014/0115420 and Weiny et al. US Pub. 2018/0083855 further in view of Fukushima et al. U.S. Patent No. 7,124,333.

As per claims 9, 16, and 22 Willey et al and Weiny et al. as combined above teach the elements of the independent claims and further teach the generation and . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 23-25 use the term means in the context of “generating means” and “retrieval means”. Based on the examiner’s understanding of the present specification, the examiner will read these ‘generating means’ to be a function of the transmitting device of Fig 3 (element 340) while the ‘retrieval means’ will be read to mean the transmitting device (Fig 3 paragraphs [0044-0045]) 

Allowable Subject Matter
Claims 4, 8, 13, 15, 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892 attached.


This publication teaches techniques such as bit interleaved parity and flit identifiers to further enhance the robustness of the IP by ensuring tolerance to errors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111